Name: Commission Regulation (EEC) No 3714/89 of 11 December 1989 introducing retrospective surveillance of the reimportation after outward processing of certain textile products originating in Malta, Morocco, Tunisia and Turkey
 Type: Regulation
 Subject Matter: Europe;  Africa;  leather and textile industries;  tariff policy
 Date Published: nan

 No L 363/ 14 13. 12. 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3714/89 of 11 December 1989 introducing retrospective surveillance of the reimportation after outward processing of certain textile products originating in Malta, Morocco, Tunisia and Turkey THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, measures can be taken in the event of disturbance of the Community market ; Whereas, in order to secure such information, specific retrospective Community surveillance measures should be introduced for such imports ; whereas, in respect of some products, such surveillance should apply only to imports into particular regions of the Community ; Whereas this surveillance system shall be without prejudice to the transitional measures adopted by virtue of the Act of Accession of Spain and Portugal with regard to certain third countries, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 3365/89 (2), and in particular Articles 10 and 14 thereof, After consulting the committee set up by Article 5 of that Regulation, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 2819/79 (3), as last amended by Regulation (EEC) No 1 884/89 (4), makes imports of certain textile products originating in certain third countries, among which Malta and Turkey, subject to Community surveillance arrangements ; Article 1 Reimportation into the Community after outward processing within the meaning of the relevant Community economic outward processing rules of the products listed in the Annex shall, in respect of the third countries and Member States listed in the Annex, be subject to specific retrospective surveillance measures. Whereas Commission Regulation (EEC) No 2985/89 (*), makes imports of certain textile products originating in Tunisia and Morocco subject to retrospective Community surveillance ; Article 2 Member States shall transmit to the Commission by the 20th of the month following the month of importation, particulars of such imports expressed in units broken down by category, combined nomenclature (CN) code and country of origin. Whereas products reimported into the Community after outward processing were excluded from the surveillance measures, provided prior authorization had been issued pursuant to Council Regulation (EEC) No 636/82 of 16 March 1982 establishing economic outward processing arrangements applicable to certain textile and clothing products reimported into the Community after working or processing in certain third countries (4), as amended by the Act of Accession of Spain and Portugal ; Article 3 The provisions of this Regulation shall be without prejudice to the transitional measures adopted by virtue of the Act of Accession of Portugal and Spain with regard to certain third countries . Whereas experience has shown that up-to-date information is needed on the development of trade flows for certain particularly sensitive products under the outward processing arrangements, so that the necessary Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 35, 9 . 2. 1982, p. 1 . (J) OJ No L 325, 10 . 11 . 1989, p. 1 . (3) O'J No L 320r 15 . 12. 1979, p. 9 . 0 OJ No L 182, 29. 6 . 1989, p. 18 . 0 OJ No L 286, 4. 10 . 1989, p. 5 . ( «) O'J No 1 76, 20 . 3 . 1982, p. 1 . 13. 12. 89 Official Journal of the European Communities No L 363/15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1989 . For the Commission Frans ANDRIESSEN Vice-President No L 363/ 16 Official Journal of the European Communities 13 . 12. 89 ANNEX Category CN code Description Units Third countries Member States ( 1 ) (2) (3) (4) (S) (6) 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 Shirts, T-Shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullo ­ vers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 1 000 pieces Turkey D, F, I 5 6101 10 90 6101 20 90 6101 3090 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 39 6110 1091 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like 1 000 pieces Turkey D, F 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 Men's or boys' woven breeches, shorts other than swimwear and trousers (including, slacks); women's or girls woven trousers and slacks, of wool, of cotton or of man ­ made fibres 1 000 pieces Turkey Malta Morocco Tunisia D, F, I, BNL, DK D, F, I, BNL D, F, BNL, E D, F, BNL 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt blouses, whether or not knitted or crocheted, of wool, cotton or man made fibres 1 000 pieces Turkey Morocco D, F F 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts, other than knitted or crocheted, of wool , cotton or man-made fibres 1 000 pieces Turkey Morocco D, F, I F 13. 12. 89 Official Journal of the European Communities No L 363/ 17 ( 1 ) (2) (3) (4) (5) (6) 12 6115 1200 6115 19 10 6115 19 90 6115 20 11 6115 20 90 6115 91 00 6115 92 00 611593 10 6115 93 30 6115 93 99 6115 99 00 Panty-hose and tights, stockings, under ­ stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 1 000 pieces Turkey D 13 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool , cotton or man-made fibres 1 000 pieces Turkey D 26 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 Women's or girls' dresses, of wool, of cotton or man-made fibres 1 000 pieces Turkey Morocco D F 73 6112 11 00 6112 12 00 6112 19 00 Track suits knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres 1 000 pieces Turkey D